MEMORANDUM **
Wijaya Kesuma, a native and citizen of Indonesia, petitions for review of a Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny the petition for review.
Substantial evidence supports the IJ’s finding that Kesuma failed to establish past persecution because his experiences in Indonesia, even when considered cumulatively, do not rise to the level of persecu*685tion. See Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir.2003). In addition, even if the disfavored group analysis set forth in Sael v. Ashcroft, 386 F.3d 922 (9th Cir. 2004) applies to withholding of removal claims, the record does not compel the conclusion that Kesuma has demonstrated a clear probability of future persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir.2003). Accordingly, Kesuma’s withholding of removal claim fails.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.